ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by Gregory J. Avery, and the findings and recommendation of the hearing committee,
IT IS ORDERED that respondent be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
IT IS FURTHER ORDERED that all disciplinary proceedings in this matter shall be deferred until such time as respondent is transferred to active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana
CALOGERO, VICTORY and TRAYLOR, JJ., dissent from the order and would deny the transfer to Disability Inactive Status.